NOTICE OF ALLOWABILITY
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.
Claims 22-25, 27-32, and 40 are pending in the application.
Applicant’s amendment to the claims, filed on January 13, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on January 13, 2022 in response to the final rejection mailed on September 13, 2021 have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Neil P. Shull on January 25, 2022.
Please amend claims 29-32 as follows:
Cancel claims 29 and 31.
In claim 30, delete the term “secreted” in line 5.
In claim 32, delete the term “single” from line 2.
 
Claim Rejections - 35 USC § 103
The rejection of claims 22-25, 27-32, 39, and 40 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brige et al. (WO 2012/152823 A1; cited on the IDS filed on March 2, 2018; hereafter “Brige”) in view of Lange et al. (J. Immun. Methods 255:103-114, 2001; cited on Form PTO-892 mailed on April 30, 2021; hereafter “Lange”) and Callewaert et al. (US 2011/0021378A1; cited on the IDS filed on March 2, 2018; hereafter “Callewaert”) is withdrawn in view of the applicant’s amendment to the claims and the applicant’s persuasive argument, particularly the applicant’s argument regarding the cleavage site (remarks at p. 9), in combination with the additional reasons set forth below. 
The claims require the signal peptide to consist of SEQ ID NO: 2, require the signal peptide to be fused directly to the N-terminal amino acid residue of the heterologous POI, and require that the N-terminal amino acid of the heterologous POI is not alanine. The reference of Brige acknowledges the problem of incomplete processing at the junction between a signal sequence and a heterologous immunoglobulin variable domain. Although Brige discloses a Pichia pastoris secretion signal consisting of the i.e., to use alanine as the N-terminal amino acid of the heterologous immunoglobulin variable domain) when using SEQ ID NO: 29 of Brige as a signal sequence in order to mirror the natural cleavage site and to achieve complete processing at the junction between a signal sequence and a heterologous immunoglobulin variable domain. However, the claims expressly exclude alanine as the N-terminal amino acid of the heterologous POI. 
Also, the claims require cleavage of the recited fusion between the C-terminal amino acid of the signal peptide and the N-terminal amino acid of the heterologous POI when expressed in a Pichia pastoris host cell. Brige discloses a fusion of SEQ ID NO: 29 and Nanobody B, which has an N-terminal amino acid other than alanine. Therefore, it is conceivable that based on the disclosures of Brige, one of ordinary skill in the art would have fused the signal sequence of SEQ ID NO: 29 of Brige to a heterologous immunoglobulin variable domain with an N-terminal amino acid other than alanine. However, there is no evidence that the fusion of SEQ ID NO: 29 of Brige and Nanobody B was cleaved at the junction of the signal peptide and Nanobody B and there is nothing in the prior art of record to teach or suggest that a fusion of SEQ ID NO: 29 and a P. pastoris host cell. As such, one of ordinary skill in the art would have had no reasonable expectation that a fusion of SEQ ID NO: 29 of Brige and a heterologous immunoglobulin variable domain with an N-terminal amino acid other than alanine would be cleaved at the junction between the signal peptide and a heterologous immunoglobulin variable domain when expressed in a P. pastoris host cell.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656